internal_revenue_service number release date index number ------------------------------------------ --------------------------- ---------------------------------- ------------------------------ - department of the treasury washington dc person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 - plr-137142-03 date date -------------------------------------------------- ------------------------ ------------------- ------------------------------ ------------------------ -------------------------------- ------------------------------- ------------------ ---------------------- ------------------------ -------------------------- ------------------------ ------------------------- -------------------------------------------------------------- ---------- -------------- legend trust decedent date trustee bank child child child grandchild grandchild grandchild grandchild date court a b daughter-in-law ---------------- state state statute dear ----------------- date and subsequent correspondence requesting rulings on your behalf as trustee of the trust on the income and generation-skipping_transfer gst tax consequences of the proposed reformation and partition of the trust died on date a date prior to date survived by three children four the facts and representations submitted are summarized as follows decedent ------------ -------------------------------------------- this is in response to your authorized representative’s letter dated article seventh paragraph c of decedent’s will provides that the class of article seventh paragraph b of decedent’s will provides generally that the grandchildren and four great-grandchildren pursuant to article seventh of decedent’s last will and testament will the trust was established to provide for the health support maintenance welfare and education of decedent’s grandchildren trustees shall pay to or apply for the benefit of each grandchild so much income as the trustees in their sole and absolute discretion may elect if the income from the trust is insufficient to fully realize the purposes of the trust the trustees may pay to or apply for the benefit of each grandchild so much of the principal as the trustees in their sole and absolute discretion may determine is necessary to fully realize the purposes of the trust beneficiaries grandchildren shall remain open until the date when the first of decedent’s grandchildren reaches the age of thirty-five or until the first of decedent’s grandchildren should die leaving a child or children surviving whichever event occurs first the division date on the division date all of the principal and any accumulated income of the trust shall be divided into as many equal shares as there are then living grandchildren of decedent plus if applicable a share for the deceased grandchild who is survived by a child or children one share shall be distributed in fee simple and absolutely to the grandchild who has reached age thirty-five or if applicable to the children of the deceased grandchild in equal shares as each succeeding grandchild reaches age thirty-five his or her share shall be distributed in fee simple and absolutely in a like manner beneficiaries shall have vested and a grandchild dies prior to reaching age thirty-five leaving a child or children that grandchild’s share of the trust shall be distributed in fee simple and absolutely to said child or children in equal shares if a grandchild dies prior to reaching age thirty-five without children that grandchild’s share shall be distributed to those of decedent’s then living grandchildren share and share alike the share of any grandchild who has reached the age of thirty-five to be distributed outright and absolutely and the share of any grandchild who has not yet reached the age of thirty- five years to be added to the share of such grandchild presently held in trust and to be administered in accordance with all of the terms of the trust article seventh paragraph f of decedent’s will provides that the trustees in exercising their discretion as to whether to make distributions of income or principal shall take into consideration the other income and resources available to the beneficiary and may rely upon financial statements supplied by the beneficiary for information as to said income and resources trustees are directed to generally treat the beneficiaries equally with respect to the distribution of income and principal but the trustees may favor one beneficiary over the others if such action is deemed reasonably warranted by the trustees if compelling article seventh paragraph g of decedent’s will provides in part that the article seventh paragraph d of decedent’s will provides that if the shares of the article twelfth of decedent’s will provides the trustees with all the powers article ninth of decedent’s will provides in part that trustee hereinafter called article eleventh of decedent’s will provides in part that the day-to-day operation reasons related to the health of a beneficiary warrant it that beneficiary may be preferred with income and principal distributions even to the complete exclusion of the other beneficiaries individual trustee shall serve as trustee of any and all trusts provided for in decedent’s will if trustee predeceases decedent or for any reason fails to qualify resigns or becomes incapable of acting as trustee decedent appoints bank hereinafter called corporate trustee as substitute trustee decedent appoints his children child child and child hereinafter called co-trustees as trustees of any and all trusts provided for in decedent’s will and management of the trust shall be conducted by the individual trustee or corporate trustee as the case may be all other powers and all discretions of the trustees shall be exercised only after appropriate consultation between the co-trustees and the individual trustee or corporate trustee in the event of any disagreement the decision of a majority of the co-trustees shall be controlling granted by law and by the laws of state and by state statute the will provides that the exercise of such powers shall be in the sole and absolute discretion of the trustees and without order or license of court for the benefit of each grandchild all of the payments to the grandchildren have been made out of the general trust estate the common fund grandchild and grandchild who are siblings have required and received substantial distributions from the trust over the years while grandchild and grandchild who are also siblings have required less support from the trust the trustees sought to balance the disparate needs of the grandchildren by establishing four sub-accounts of the trust one for each grandchild periodically the trustees have equalized the common fund payments among the grandchildren by making distributions in varying amounts to the four sub-accounts each time the trustees made equalizing distributions they distributed compensating amounts to the sub-accounts established for the grandchildren who received smaller distributions during that particular period so that the total amount the trustees distributed to or for the benefit of each grandchild was equal to the total amount distributed to or for the benefit of each of the other grandchildren certain disagreements however arose among the grandchildren and their families regarding the proper construction of decedent’s will and administration of the trust on date the trustees and decedent’s grandchildren executed a settlement agreement upon receipt of a favorable letter_ruling from the service the parties will petition the court to reform the trust pursuant to the terms of the settlement agreement pursuant to the settlement agreement the trust will be modified generally to provide the trustees represent that they have kept records of all expenditures made to or each grandchild’s trust shall be administered for the primary benefit of the as follows the trustees will determine the cumulative common fund distributions to or for the benefit of each grandchild made since the last previous equalizing distribution and shall make a final equalizing distribution to the sub-accounts so that the total amount_paid or distributed over the entire term of the trust to or for the benefit of each grandchild is equal to the total amount_paid or distributed over the entire term of the trust to or for the benefit of each other grandchild the trustees shall distribute to grandchild 1’s sub-account the sum of dollar_figurea from the principal of the common fund to compensate her in full for certain medical_expenses the remaining balance of the trust estate shall then be added equally to each sub-account each asset constituting the trust estate shall be fractionalized and allocated pro-rata to each sub-account each sub-account shall thereupon become a separate grandchild’s trust particular grandchild for whom it is created the purpose of each grandchild’s trust shall be to provide for the health support maintenance welfare and education of the beneficiary grandchild the trustees of the particular grandchild’s trust shall have the power and authority described in article seventh paragraph b of decedent’s will except that i payments shall be made exclusively to or for the benefit of the beneficiary grandchild and not to or for the benefit of any of the other grandchildren ii distributions of principal out of each trust prior to the division date shall not exceed dollar_figureb per trust and iii trust accounting_income shall to the extent not distributed be accumulated as income and not added to principal constituting his or her trust shall be distributed to the beneficiary grandchild and his or her trust shall then terminate if the beneficiary grandchild dies before the division date without one or more surviving children the assets then constituting his or her trust shall be added equally to the other grandchildren’s trusts then in existence including the grandchildren’s trusts if any then in existence for after-born grandchildren if a beneficiary grandchild dies after the division date before attaining the age of thirty-five and without one or more surviving children the assets then constituting his or her trust shall be distributed in equal shares to those of decedent’s grandchildren who are born or adopted prior to the division date who are then living provided however that the share of a grandchild born or adopted prior to the division date who is then less than age thirty-five shall be added to the grandchild’s trust for that grandchild if a beneficiary grandchild dies before attaining age thirty-five with one or more surviving children the assets then constituting his or her trust shall be divided into a sufficient number of separate equal shares to provide one such share for each of his or her surviving children each such share shall be allocated to a separate trust for the benefit of a child of the beneficiary grandchild so that a separate trust a great-grandchild’s trust is created for each of them child a grandchild’s trust shall be established for the after-born grandchild each if prior to the division date a child is born or adopted by child child or when the beneficiary grandchild attains age thirty-five the assets then each great-grandchild’s trust shall be administered for the primary benefit of pre-existing grandchild’s trust shall contribute a percentage of its value toward the funding of the new grandchild’s trust the particular great-grandchild for whom it is created the purpose of each great-grandchild’s trust is to provide for the health support maintenance welfare and education of the beneficiary great-grandchild the trustees shall pay to or apply for the benefit of the beneficiary great-grandchild as much of the net_income and principal of the trust as the trustees deem necessary or appropriate to accomplish the trust purpose when the beneficiary great-grandchild attains age thirty-five the assets then constituting his or her trust shall be distributed to the beneficiary great-grandchild and his or her trust shall then terminate each beneficiary grandchild shall have the right exercisable by his or her duly probated will and exercisable solely with respect to each great-grandchild’s trust created for his or her children to accelerate the date of the terminating distribution as to all or any part of the trust if the beneficiary great-grandchild dies prior to complete distribution of the trust the remaining trust estate shall upon the death of the beneficiary great-grandchild be distributed in the following manner i the beneficiary great-grandchild shall have a testamentary general_power_of_appointment to direct the distribution of his or her trust upon his or her death to any one or more persons or entities including his or her estate provided however specific reference must be made to this power_of_appointment to effectively exercise it and ii if the beneficiary great-grandchild fails to effectively appoint some part or all of his or her trust the unappointed part shall be distributed to the estate of the beneficiary great-grandchild administrative trustee and the other of whom shall be the family_member trustee trustee shall be the initial administrative trustee of each grandchild’s trust if trustee for any reason ceases to act as the administrative trustee of any grandchild’s trust bank shall upon acceptance of this nomination become the successor administrative trustee for that trust if for any reason bank or any subsequent successor administrative trustee ceases to act as the administrative trustee of any grandchild’s trust or declines to accept its nomination or if a successor administrative trustee is removed the incumbent family_member trustee shall designate a bank or trust company as the next successor administrative trustee of that particular trust each successor administrative trustee other than bank shall be subject_to removal by the incumbent family_member trustee of the particular trust grandchild and the grandchild’s trust for grandchild daughter-in-law shall be the initial family_member trustee of the grandchild’s trust for grandchild and the grandchild’s trust for grandchild if a grandchild’s trust is created for an after-born grandchild the initial family_member trustee shall be appointed by child if the after- born grandchild is her child by child if the after-born grandchild is his child and by child shall be the initial family_member trustee of the grandchild’s trust for each grandchild’s trust shall have two trustees one of whom shall be the prior to the division date all other power and authority of the trustees shall be if for any reason the family_member trustee of a grandchild’s trust ceases to child if the after-born grandchild is her child the person making the appointment may appoint herself or himself serve as trustee child may appoint a successor family_member trustee if the vacancy arises in a grandchild’s trust for one of her children daughter-in-law may appoint a successor family_member trustee if the vacancy arises in the grandchild’s trust for grandchild or grandchild child may appoint a successor family_member trustee if the vacancy arises in a grandchild’s trust for a child of his other than grandchild or grandchild child may appoint a successor family_member trustee if the vacancy arises in a grandchild’s trust for a child of hers the parent making the appointment may appoint any person including him or herself whether or not a member of his or her family if an appointment is not effectively made the beneficiary grandchild of the grandchild’s trust in which the vacancy arises may make the appointment the beneficiary grandchild making the appointment may appoint any person older than age thirty-five whether or not a member of his or her family exercised only by joint action of the administrative trustee and the family_member trustee of the particular trust after the division date all other power and authority of the trustees shall be exercised by joint action of the administrative trustee and the family_member trustee of the particular trust if they are able to agree but if they are unable to agree then by the sole action of the family_member trustee of the particular trust probated will and exercisable solely with respect to each great-grandchild’s trust created for his or her children to i designate the initial trustees of each such trust ii designate the successor trustees or a method of selecting successor trustees of each such trust and iii designate the manner in which the duties and responsibilities of the trustees are to be shared between or among them if there are multiple trustees designated to the extent that the parent of a great-grandchild fails to exercise these rights the following default provisions shall apply administrative trustee and the other of whom shall be the family_member trustee trustee shall have the right to be the initial administrative trustee of each great-grandchild’s trust if for any reason trustee does not act as the initial administrative trustee or once having commenced acting should later cease to act bank shall upon acceptance of this nomination become the initial or successor as the case may be administrative trustee for that trust if for any reason bank or any subsequent successor administrative trustee ceases to act as the administrative trustee of any trust or declines to accept its nomination in the first instance or if a successor administrative trustee is removed the incumbent each great-grandchild’s trust shall have two trustees one of whom shall be the each beneficiary grandchild shall have the right exercisable by his or her duly the initial family_member trustee shall be appointed by child if the family_member trustee shall designate a bank or trust company as the initial or successor administrative trustee of that particular trust each successor administrative trustee other than bank shall be subject_to removal by the incumbent family_member trustee of the particular trust great-grandchild is her descendant by daughter-in-law if the great-grandchild is her descendant by child if the great-grandchild is a descendant of a child of his other than grandchild or grandchild and by child if the great-grandchild is her descendant the person making the appointment may appoint him or herself if for any reason the family_member trustee of a great-grandchild’s trust ceases to serve as trustee a successor family_member trustee shall be appointed in the following manner child may make the appointment if the vacancy arises in a great-grandchild’s trust for one of her descendants daughter-in-law may make the appointment if the vacancy arises in a great-grandchild’s trust if the beneficiary is a child of grandchild or a child of grandchild child may make the appointment if the vacancy arises in a great-grandchild’s trust for a descendant of his who is neither a child of grandchild nor a child of grandchild child may make the appointment if the vacancy arises in a great-grandchild’s trust for a descendant of hers the person making the appointment may appoint any person including him or herself whether or not a member of his or her family if an appointment is not effectively made the beneficiary of the great-grandchild’s trust in which the vacancy arises may make the appointment the beneficiary making the appointment may appoint any person older than age thirty-five whether or not a member of his or her family shall be conducted by the administrative trustee all other power and authority of the trustees shall be exercised by joint action of the administrative trustee and the family_member trustee of the particular trust if they are able to agree but if they are unable to agree then by the sole action of the family_member trustee of the particular trust be established upon the partition of the existing trust and any resulting successor great-grandchildren’s trusts will not forfeit their exemption from the gst tax imposed under sec_2601 as a result of the proposed reformation of the trust the proposed reformation of the trust will not constitute an addition to the trust or a change in the substance of the trust that will cause it to lose its exempt status under b a of the tax_reform_act_of_1986 and neither the partition of the trust nor the distribution of its assets to the newly created grandchildren’s trusts on a fractional share basis will require the recognition of gain_or_loss for federal_income_tax purposes ruling_request sec_1 and trustee requests the following rulings the trust the grandchildren’s trusts to the day-to-day operation and management of each great-grandchild’s trust sec_2601 imposes a tax on every generation-skipping_transfer gst sec_26_2601-1 provides that any trust in existence on sec_26_2601-1 provides rules for determining when a modification sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply if additions actual or constructive are made to the trust after date date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relates to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if sec_26_2601-1 provides that a modification of an exempt trust sec_26_2601-1 provides that a modification of the governing the proposed modification to the trust provides among other things that if a in the present case the trust was created and became irrevocable on date the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust and there have been no additions made to the trust after date accordingly the trust is exempt from the gst tax under sec_26_2601-1 grandchild dies before attaining age thirty-five with one or more surviving children the assets then constituting his or her trust shall be divided into a sufficient number of separate shares to provide one share for each of his or her surviving children each such share shall be allocated to a separate trust for the benefit of a child of the beneficiary grandchild so that a separate trust great-grandchild’s trust is created for each of them in addition if a beneficiary great-grandchild dies prior to complete distribution of his or her respective great-grandchild’s trust the remaining trust estate shall upon the death of the beneficiary great-grandchild be distributed in the following manner i the beneficiary great-grandchild shall have a testamentary general_power_of_appointment to direct the distribution of his or her trust upon his or her death to any one or more persons or entities including his or her estate and ii if the beneficiary great-grandchild fails to effectively appoint some part or all of his or her trust the unappointed part shall be distributed to the estate of the beneficiary great-grandchild accordingly the assets of the great-grandchild’s trust will be included in the great-grandchild’s gross_estate for estate_tax purposes under sec_2041 further the great-grandchild will be treated as the transferor of the trust corpus for gst tax purposes under sec_2652 interest in the trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the modification further the modification of the trust will not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust representations made we conclude that the proposed modification complies with the provisions of sec_26_2601-1 and will not cause the trust the grandchildren’s trusts and any resulting successor great-grandchildren’s trusts to be subject_to the tax_on_generation-skipping_transfers in addition the proposed reformation of the trust will not constitute an addition to or a change in the substance of the trust in addition the proposed modification will not result in a shift of any beneficial under these circumstances and based on the facts submitted and the ruling_request in property sec_61 provides that gross_income includes gains derived from dealings sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 in revrul_69_486 1969_2_cb_159 distinguished by revrul_83_61 1983_1_cb_78 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 and sec_1002 in the present case decedent’s will grants broad authority to the trustees to make unequal distributions that could in fact result in non-pro rata distributions for instance article seventh of decedent’s will specifically acknowledges that the trustees may pay to or apply for the benefit of each grandchild so much of the principal as the trustees in their sole and absolute discretion may determine is necessary to fully realize the purposes of the trust article seventh paragraph f of decedent’s will provides that the trustees in exercising their discretion as to whether to make distributions of income or principal shall take into consideration the other income and resources available to the beneficiary and may rely upon financial statements supplied by the beneficiary for information as to said income and resources such language implicitly recognizes that because the financial situation of one beneficiary may differ from that of the others the trustees could make unequal distributions that would benefit a particular beneficiary more than the others moreover the language in article seventh paragraph g of decedent’s will governs the treatment of the grandchildren with respect to payments of income or principal by the trust and directs the trustees to generally treat the beneficiaries equally with respect to the distribution of income and principal but the trustees may favor one beneficiary over the others if such action is deemed reasonably warranted by the trustees this provision also recognizes the possibility of unequal and possibly non-pro rata distributions that may favor a particular beneficiary in addition article twelfth of decedent’s will grants very broad discretionary powers to the trustees including all the powers granted by law and by the provisions of the will by the laws of state and all the powers set forth in state statute and provides that the exercise of the powers shall be in the sole and absolute discretion of the trustees and without order or license of court state statute is very broad and permits the incorporation of certain powers of fiduciaries into any will or trust including the power to make distributions in cash or in_kind or partly in each at valuations to be determined by the fiduciary whose decision as to values shall be conclusive accordingly state statute and the numerous provisions of decedent’s will grant broad authority to the trustees with respect to the making of distributions such authority is what distinguishes the instant case from revrul_69_486 consequently distributions pursuant to the settlement agreement should not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries of the trust pursuant to the settlement agreement the remaining balance of the assets of the trust will apparently be divided pro_rata and added to the four sub-accounts for distribution to each of the respective grandchild’s trusts created out of each such sub-account there would be no sec_1001 consequences of such a pro_rata division see revrul_56_437 an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite distributions of income and principal under decedent’s will and the governing law the exercise of such powers by the trustee pursuant to the settlement agreement does not result in the beneficiaries receiving legal entitlements with respect to distributions of because of the broad scope of the trustees’ discretionary powers to make income and principal that are materially different in_kind or extent from what the beneficiaries had prior to the settlement agreement accordingly we conclude that no gain_or_loss will be recognized under sec_1001 upon the partition of the trust as provided under the above facts and circumstances the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed or implied with respect to the income_tax consequences of any transaction of the code provides that it may not be used or cited as precedent being sent to your authorized representative these rulings are directed only to the taxpayer requesting it sec_6110 pursuant to the power_of_attorney on file with this office a copy of this letter is sincerely katherine a mellody senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
